NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      DARQUINE WILSON, Appellant.

                             No. 1 CA-CR 18-0898
                               FILED 3-19-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-002129-002
            The Honorable Susan M. Brnovich, Judge Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                             STATE v. WILSON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1          Darquine Wilson appeals his felony convictions and
sentences. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The victim was home when a masked man with an “Uzi”
scaled his front fence and ordered a visitor to lay down. The intruder then
opened the fence for his masked conspirators to join him and unlocked the
house. The masked threesome then entered the home, ordered the victim
to the floor and “hit him upside [the] head with a gun” before seizing his
cell phone and around $800.

¶3            Police were alerted to the ongoing home invasion. A police
helicopter responded. The intruders heard the helicopter and fled on foot.
Police found and arrested Wilson. He was hiding in the laundry room of a
nearby home with $620 stuffed into his right sock. Police later recovered
the victim’s cell phone and keys in the same laundry room.

¶4            Wilson was indicted and convicted on two counts of
kidnapping, two counts of armed robbery, one count of burglary and one
count of theft. The superior court sentenced Wilson to a combination of
concurrent and consecutive prison terms totaling 40 years. Wilson timely
appealed.

                               DISCUSSION

¶5           Wilson raises one issue on appeal. He argues the superior
court improperly allowed police detectives to testify about the victim’s
description of his keys in violation of the Confrontation Clause. He
contends the description was testimonial and the victim never testified.

¶6           The Confrontation Clause provides that “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the
witnesses against him.” U.S. Const. amend. VI. The Confrontation Clause


                                      2
                             STATE v. WILSON
                            Decision of the Court

bars the admission of out-of-court testimonial evidence unless the
defendant has a chance to cross-examine the declarant. Crawford v.
Washington, 541 U.S. 36, 68 (2004). The Confrontation Clause does not,
however, bar the admission of statements for “purposes other than
establishing the truth of the matter asserted.” State v. Womble, 225 Ariz. 91,
97, ¶ 12 (2010) (quoting Crawford, 541 U.S. at 59 n.9).

¶7             “We review de novo challenges to admissibility based on the
Confrontation Clause.” State v. Boggs, 218 Ariz. 325, 333, ¶ 31 (2008). We
find no error. The superior court did not violate Wilson’s Confrontation
Clause rights because the detectives’ testimony was not introduced to prove
the truth of the matter asserted. The detective’s testimony was instead
elicited in response to questions about why the police did not “test” the
keys at the victim’s home.

¶8             Any potential error was also harmless. See State v. Bible, 175
Ariz. 549, 588 (1993) (“Error, be it constitutional or otherwise, is harmless if
we can say, beyond a reasonable doubt, that the error did not contribute to
or affect the verdict.”). Police recovered the keys and the victim’s phone in
the laundry room where Wilson hid from police. And the visitor testified
that the masked intruders fled with his keys.

                               CONCLUSION

¶9            We affirm the convictions and sentences.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         3